DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a biosensor, classified in G01N27/327.
II. Claims 13-20, drawn to  a method of detecting a change in transepithelial/transendothelial electrical resistance of somatic cells, classified in G01N27/02.
The inventions are independent or distinct, each from the other because: 
	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as monitoring presence, morphology and/or behavior of cells. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
the inventions have acquired separate statuses in the art in view of their different statutory categories;
the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries;
the prior art applicable to one invention would likely not be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
During a telephone conversation with Laura Cohoi, the representative of applicant, on May 23, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12. Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-20 are withdrawn from further consideration by the examiner, 37. CFR 1.142(b), as being drawn to a non-elected invention.   
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a first substrate” and “a second substrate”. It is unclear from the language if the “first substrate” and “second substrate” are considered part of the “at least one substrate” or if these elements are in addition to the “at least one substrate” recited in claim 1. If the “first substrate” and “second substrate” are further limitations of the “at least one substrate”, the limitations of claim 2 should be amended to recite “wherein the working electrode is formed on a first substrate of the at least one substrate and the reference electrode is formed on a second substrate of the at least one substrate”. Claim 3 is further rejected by virtue of its dependence upon claim 2. 
Claim 5 recites a singular “the substrate” but depends from claim 1, which has previously recited “at least one substrate”, which includes plural substrates. In situations where there are plural substrates, it is unclear if “the substrate” is in reference to any one of the plural substrates or all of the plural substrates. Applicant is encouraged to recite “the at least one substrate” for proper antecedence to claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (KR 2018/0122172A, English translation). Weiss et al. (US Pub. No. 2014/0014536A1) and van der Helm et al. (Direct quantification of transendothelial electrical resistance in organs-on-chips, Biosensors and Bioelectronics, 85, 2016, 924-929) are used as evidences for claim 1.

Regarding claim 1, Cho teaches  a biosensor (a complex impedance measuring device 10 [para. 0038]) for detecting transepithelial/transendothelial electrical resistance (the limitation “for detecting transepithelial/transendothelial electrical resistance” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Cho teaches a complex impedance measuring device 10 for measuring electrical impedance of cells, and the prior art device 10 is specifically configured for performing the intended use, as evidenced by van der Helm wherein transepithelial/transendothelial electrical resistance (TEER) was measured based on the measured impedance results (see section 2.3 TEER measurement).  The biosensor is comprising:
at least one substrate (a first substrate 100 and a third substrate 104 as shown in Fig.1 [para. 0043].
a working electrode formed on at least a portion of the at least one substrate, the working electrode comprising a biologically inert material (working electrodes 200a, 200b, 200c formed on the substrate 100 [para. 0044] and opposing working electrodes 210a, 210b, 210c formed on the substrate 104 [para. 0048] as shown in Fig.1; The electrodes are formed using a metal material including gold [para. 0041]. Gold is a biologically inert material, as evidenced by Weiss (the electrode may comprise a gold electrode formed from a biologically inert element such as gold [para. 0009])).
a reference electrode formed on the at least one substrate (reference electrode 230 formed on the substrate 100 as shown in Fig.1 [para. 0052]);
wherein somatic cells are immobilized on at least a portion of the working electrode (breast cancer cells MCF-7 are immobilized on working electrode 200a as shown in Fig.6 [paras. 0059-0060]; and MCF-7 cells are somatic cells);
the limitations “wherein the biosensor is configured to detect a first resistance measurement and a second resistance measurement”, and “during both the first resistance measurement and the second resistance measurement” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this instant case, Cho teaches wherein the device 10 is configured to detect impedance including a first resistance measurement and a second resistance measurement wherein the somatic cells are immobilized on the working electrode, as shown by the graphs I, II and III in Fig.13 [paras. 0075-0078]).

Regarding claim 2, Cho teaches the biosensor according to claim 1, wherein the working electrode is formed on a first substrate and the reference electrode is formed on a second substrate (opposing working electrodes 210a, 210b, 210c are formed on the third substrate 104 [para. 0048], and the reference electrode 230 is formed on the first substrate 100 as shown in Fig.1 [para. 0052]; for purposes of examination the “first substrate” and “second substrate” of instant claim 2 are interpreted as being part of the “at least one substrate” recited in instant claim 1; see the 35 U.S.C. § 112(b) rejection above for more details).
Regarding claim 3, Cho teaches the biosensor according to claim 2. The limitation “wherein the somatic cells comprise spino-cerebral endothelial cells” further limits the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the type of cells (material worked upon) but fails to further limit the biosensor elements itself (by a structure being claimed), the limitations of the claim have no patentable weight. 
Regarding claim 4, Cho teaches the biosensor according to claim 1, wherein the biologically inert material is gold, graphene, or carbon nanotube (The electrodes are formed using a metal material including gold [para. 0041], and gold is biologically inert material, as outlined in the rejected claim 1 above).
Regarding claim 5, Cho teaches the biosensor according to claim 4, wherein the substrate comprises glass, silicone, or a polymer (The flow path 110 is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047]. The flow path is formed using a polymer material and an inorganic material. Examples of polymer material includes PDMS and PMMA, and examples of the inorganic material includes glass, quartz, silicon etc. [para.0041]). 
Regarding claim 6, Cho teaches the biosensor according to claim 1, further comprising a case ( The flow path 110 is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047]. The formed sandwich structure forms a case, as shown in Fig.1).
Regarding claim 7, Cho teaches the biosensor according to claim 6, wherein at least a portion of the case is transparent (The flow path 110 is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047]. The flow path is formed using a polymer material and an inorganic material. Examples of polymer material includes PDMS and PMMA, and examples of the inorganic material includes glass, quartz, silicon etc. [para.0041]. PDMS and glass are transparent). 
Regarding claim 9, Cho teaches the biosensor according to claim 6, wherein the case defines side walls, a lower wall, and a channel (The flow path 110 is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047]. The formed sandwich structure forms a flow path 110 with sample inlet and outlet (not shown) [para.0039]. As shown by Fig.1, the second substrate 102 defines the side walls of the case, while the substrates 100 and 104 form, respectively, the lower wall and top wall of the fluid channel [para. 0026]). 
Regarding claim 10, Cho teaches the biosensor according to claim 9, wherein the channel contacts at least a portion of the working electrode containing the somatic cells (The fluid channel (i.e., the flow path 110) is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047]. After introducing a fluid including MCF-7 (C1), which is a breast cancer cell, into the flow path 110, the MCF-7 is attached and fixed to the working electrode 200 [para.0083]). 
Regarding claim 11, Cho teaches the biosensor according to claim 1, further comprising a second working electrode and a second reference electrode (in addition to working electrode 200a, the device of Cho also has working electrodes 200b, 200c, 210a, 210b, and 210c as shown in Fig.1; In addition to the reference electrode 230, the device also has a counter electrode 220 [para.0038 ], and the counter electrode may include silver/silver chloride [para. 0042]. Therefore, the counter electrode is the second reference electrode).  
Regarding claim 12, Cho teaches the biosensor according to claim 1, wherein the somatic cells are immobilized on the working electrode using an adhesion layer (the somatic cells are immobilized on the working electrode using a biochemical material film 300 [para. 0055], which corresponds to the adhesion layer of this instant claim). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 2 above, and further in view of van der Helm et al. (Direct quantification of transendothelial electrical resistance in organs-on-chips, Biosensors and Bioelectronics, 85, 2016, 924-929). Weiss and van der Helm are used as evidences for claim 1. 

Regarding claim 3, Cho teaches the biosensor according to claim 2. The limitation “wherein the somatic cells comprise spino-cerebral endothelial cells” further limits the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the type of cells (material worked upon) but fails to further limit the biosensor elements itself (by a structure being claimed), the limitations of the claim have no patentable weight. 
However, Examiner notes that Cho does not teach the claimed limitation, but van der Helm does teach wherein the somatic cells comprise spino-cerebral endothelial cells (transendothelial or transepithelial electrical resistance (TEER) of a monolayer of human hCMEC/D3 cerebral endothelial cells is measured (abstract), and a monolayer of human hCMEC/D3 cerebral endothelial cells are spino-cerebral endothelial cells). 
Cho and van der Helm are considered analogous art to the claimed invention because they are in the same field of measuring TEER of cells through impedance measurement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the MCF-7 cells of Cho with the monolayer of human hCMEC/D3 cerebral endothelial cells, as taught by van der Helm. The simple substitution of one known element (i.e., monolayer of human hCMEC/D3 cerebral endothelial cells) for another (i.e., MCF-7 cells) is likely to be obvious when predictable results are achieved (i.e., measurement of TEER) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 7 above, and further in view of Sverdlijie (Sverdlijie K., Cell culture impedance sensing with thin film ITO electrodes, Master thesis, University of Oslo, August 2016). Weiss and van der Helm are used as evidences for claim 1. 

Regarding claim 8, Cho teaches the biosensor according to claim 7. However, Cho does not teach wherein at least a portion of the working electrode is transparent.
Sverdlijie teaches ITO electrodes for impedance sensing of a monolayer human retinal pigment epithelium (RPE) culture (abstract) because ITO electrode has high biocompatibility; promotes cell growth and attachment of proteins; and is a fairly good transparent conductor with 80% transparency to light in the visible range (the 1st paragraph in section 2.4 on page 33).
Cho and Sverdlijie are considered analogous art to the claimed invention because they are in the same field of measuring impedance of cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the gold electrode of Cho with the ITO electrode, as taught by Sverdlijie, since ITO electrode has high biocompatibility; promotes cell growth and attachment of proteins; and is a fairly good transparent conductor with 80% transparency to light in the visible range (the 1st paragraph in section 2.4 on page 33 of Sverdlijie). Furthermore, the simple substitution of one known element (i.e., transparent ITO electrode) for another (i.e., gold electrode) is likely to be obvious when predictable results are achieved (i.e., impedance measurement) [MPEP § 2143(B)].

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:  Wang et al. (US 2004/0152067A1) teaches a device for monitoring the migration or invasion of a biological particle such as a cell through a detectable change in impedance.  Henry et al. (US 2019/0025240A1) teaches fabrication of electrode integration into organs on chip devices wherein the first metallic film layer and the second metallic film layer each constitute transparent electrodes. Wang et al. (WO 2004/010103A2) teaches impedance based devices for detecting cells and/or molecules on an electrode surface.  Negulescu et al. (WO 2005/098423A1) teaches a device for characterizing the biological properties of cells. Vulto et al. (WO 2019/166644 A1) teaches a device for performing electrical measurements, for example electrical activity across a layer of epithelial cells wherein the device is configured for impedance spectroscopy, potentiometry, voltammetry or amperometry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q./Examiner, Art Unit 1795                                                                                                                                                                                                        
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795